MEMORANDUM OPINION
No. 04-06-00062-CV
Rogelio IBANEZ, Jr. ,
Appellant
v.
Charles T. HORNSBY,
Appellee
From the 79th Judicial District Court, Jim Wells County, Texas
Trial Court No. 05-02-43159-CV
Honorable Richard C. Terrell , Judge Presiding



PER CURIAM


Sitting: Karen Angelini , Justice
  Sandee Bryan Marion , Justice
  Phylis J. Speedlin , Justice


Delivered and Filed: June 21, 2006


DISMISSED
 On March 27, 2006, we suspended the appellate deadlines in this case pending mediation. See4th Tex. App. (San Antonio)
Loc. R. 2. On May 24, 2006, the mediator notified this court that the mediation was unsuccessful. We, therefore, reinstate
this appeal on the docket of the court.
 On May 25, 2006, appellant filed a motion to dismiss this appeal. We grant the motion and dismiss the appeal. Tex. R.
App. P. 42.1(a)(1). Appellant also requests that we order "each party to bear its own costs." However, absent agreement of
the parties, we must tax costs against appellant. See Tex. R. App. P. 42.1(d). Here, there is no indication that appellee has
agreed that each party should bear its own costs. Therefore, costs of appeal are taxed against appellant. 


       PER CURIAM